department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number date date contact number vil tax years employer_identification_number form required to be filed dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number tax_exempt_and_government_entities_division date date legend b date c state d individual e dollar amount f dollar amount g business dear department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e e do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons below facts you are a non-profit corporation formed on b under the laws of the state of c your articles of incorporation state in article three that your purpose is to provide full service_credit restoration which may involve credit analysis dispute of erroneous information a personal consultant on call the quasi-public objective is to benefit the public by increasing the public’s credit health and improve the proper functioning of the credit system protection identity theft and your board_of compensated d member of the board_of directors directors is compensated as your executive officer however he none of whom are not a is composed of individuals four is your activities include full service_credit restoration identity theft protection and group education seminars on credit related topics approximately of your time is spent on presenting group seminars and of your time is spent on providing credit restoration identity theft services your website allows a potential client to chat live with a consultant or to request services in addition a section on credit education includes a glossary of credit terms credit laws financial calculators sample credit reports and access to educational videos on credit related topics a licensing agreement with g you have entered into an unrelated party the licensing agreement covers the software and technology used to provide your services to members the agreement provides for an initial payment to the developer as well as a or credit restoration services you do not pay a royalty to g for members receiving only the day free membership you selected g because of their ability to modify their software to meet your needs royalty per user that enters into an agreement for your identity theft you partner with various city business development groups to present seminars to inform their members and prospective members on the importance of credit a free day credit restoration membership is provided to attendees of the seminars if desired in addition free 90-day membership service cards are provided to businesses that regularly encounter individuals applying for credit such as car dealerships and mortgage companies you work with these businesses to provide information regarding your services to applicants who are denied credit at the expiration of the 90-day free membership members can apply for a yearly membership providing credit restoration and identity theft protection services the standard membership fee is e dollars per year for both credit restoration and identity theft protection services for four members of the same household you also offer individual credit restoration services for a membership fee of f dollars per year a payment plan is available upon a showing of financial hardship which is determined on a case-by-case basis you have a minimum charge of f dollars you do not waive your fees for those individuals who cannot afford to pay for your services letter cg you have held seminars to date you have held seminars at least three times a month for smaller venues through various companies such as banks insurance_companies tax preparation services automotive dealerships and mortgage companies the number of attendees varies from depending upon the venue and location all seminars are currently hosted by d your credit restoration service includes a full credit analysis as well as a break down of the client's credit report the credit analysis breakdown of the credit report is done over the phone or in person however it is not provided in a written format a certified credit consultant is assigned to each member the service also includes mediation for collection of past due accounts customized letters for inaccurate or erroneous credit report re- establishing valid credit lines and an e-book on obtaining financial freedom follow-up correspondence assistance bureaus items credit with in identity theft protection includes preventative measures staggered copies of credit report review for suspicious accounts removal from pre-approved junk mail lists ebook on how to prevent identity theft at home removal of all inaccurate items from credit report and a full service restoration in the event of an identity theft you have assisted over big_number clients and serviced over big_number members through your 90-ay free program the free service includes the full credit analysis education materials and support typically within the 90-day free period you are able to remove most errors appearing on the credit reports and provide the client with a clear cut idea of what they need to do of your members to re-establish their credit and optimize their current score about come through the seminars from mortgage companies and from referrals from your website from auto dealerships the mediation component of your credit restoration service involves working with the member to pay a fair amount to each creditor you try to help your members save money by assisting with negotiation of reduced payments you assist clients in re- establishing valid credit and placing fraud alerts on all three major credit bureaus if desired in the event identity theft occurs you guide the member through filling out the appropriate fraud affidavits and police reports as well as forwarding the completed information to the credit bureaus follow-up to verify removal of the disputed items is also provided your promotional materials provide comparisons of your services prices to for-profit providers of similar services you state that you provide all of the various services for a fraction of the cost of the listed for-profit providers you employ six credit consultants the consultants are responsible for educating and walking process all new employees undergo two weeks of classroom training followed by two weeks of on-the- clients through the optimization restoration credit and letter cg job training with an experienced consultant your employee manual provides detailed instructions for consultants to follow regarding client interactions your consultants are in addition required to present all consultants must strive to have at least one item removed on the first set of letters even if it is as simple as an address variation to get customer engaged in the process of your services every time they contact a client your budgets indicate that all of your income is expected from membership fees fees for your services finally you do not plan to solicit grants or donations nor do you have a fundraising plan law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and net_earnings inures to the benefit of any private shareholder or no individual part of their sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the the purposes specified organizational_test or the operational_test it is not exempt_organization fails to meet either section such an in if c -1 b i of section organized exclusively for one organization regulations the or more exempt purposes only provides that an organization articles its if is of a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an in activities that in themselves are not in insubstantial part of furtherance of one or more exempt purposes its activities sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law be sec_1_501_c_3_-1 of the regulations provides that an organization will it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter cg not sec_1_501_c_3_-1 of the regulations provides that an organization is operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an applicant organization must show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans the organization did not charge fees for counseling the organization relied upon contributions services or proration services primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the finally the letter cg public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code proc 1986_2_cb_729 describes the methodology test the internal rev revenue service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the revenue_procedure states that the focus of sec_1 c - the regulations d is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as t he approach used in follows not aimed at developing an understanding on part of the intended audience or readership because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation the organization's presentations is the in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes its primary purpose was not charitable educational or scientific in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for but rather profit commercial not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in addition the court found that the organization's financing did united_states in consumer credit counseling service of alabama inc u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational v letter cg service agencies counseling these agencies of numerous credit the consumer credit counseling service of alabama is an umbrella organization made provided up information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in see also credit sec_501 as counseling centers of oklahoma inc v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc united_states discussed immediately above a charitable and educational_organization v in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption itself did letter cg service is for purposes described in sec_501 easter house cl_ct pincite its primary goal and held that the organization was not operated exclusively in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated have major courts factors considered among the assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations policies pricing in in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member's of the organization’s board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities are primarily structured the court held that the organization's purposes were not educational because its activities enroll individuals in dmps its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable market determine eligibility and for to letter cg because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner because they will be turned away unless they meet the criteria of the participating creditors officer and employee the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of private interests his compensation was based part and on in finally the tax_court held that the facts in credit_counseling_services of alabama _v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 you fail both tests organization must be organized both and is organized exclusively for exempt purposes an organization its organizing organizational_test to demonstrate that it must have a valid purpose clause and a valid dissolution provision in document sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations your articles provide that your specific purpose is to provide full service_credit restoration which may involve credit analysis dispute of erroneous information identity theft protection and a personal consultant on call your articles do not limit your purposes to one or more exempt purposes specifically providing credit restoration and identity theft protection can serve a nonexempt purpose as you do not have a valid purpose clause you do not meet the organizational_test sec_1_501_c_3_-1 of the regulations operational_test to satisfy the c operational_test is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes an organization must establish that it letter cg the presence of a single non-exempt purpose precludes exemption regardless of any valid exempt purposes better business bureau of washington d c v u s you failed to establish that you are operated exclusively for one or more exempt purposes your activities are not exclusively educational you are distinguishable from the organizations in consumer credit counseling service of alabama supra and revrul_69_441 by the methodology you use to conduct your counseling activities your services include appointments negotiation with creditors correspondence with credit bureaus information regarding certain lenders preventative measures to identify and prevent identity theft and restoration in case of actual identity theft only one meeting with the client is required before you begin providing credit restoration and or identity theft services unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them you provided no evidence that your employees do anything more than review a client’s credit report and send letters to the credit bureaus regarding removing specific items from the report repairing or communicating with a client on their credit report is not an educational activity because it does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process revproc_86_43 supra although your website contains some educational content and you distribute some educational literature at your seminars these educational components are incidental to the provision of credit restoration and or identity theft protections services furthermore you did not indicate who provides any educational aspect of your program and your employees do not have education instruction or training as a responsibility therefore you failed to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1 c -1 d i of the regulations you do not operate a substantive on-going educational program of your time is spent on the provision of services while you do provide training to your employees the training is related to the provision of services for a fee like the organization in solution plus an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence that you intend to establish long-term counseling relationships with your clients provide evidence that develop clients supra help you you not did your operational focus is on generating revenue in the form of fees from your credit restoration and identity theft protection services your only source of revenue is fees from members fees charged to the member include the following e dollars - credit restoration and identity theft for one year and f dollars - individual credit restoration letter cg your efforts are focused on repairing the bad credit of clients in exchange for a fee similar to the organization in solution plus supra your efforts are focused on informing potential clients about the range of services available and signing them up for either your credit restoration service or identity theft protection service like the organizations described in solution plus supra better business bureau supra and easter house supra your activities have an underlying commercial motive thus your activities are not exclusively educational within the meaning of sec_501 your activities are not charitable most of your time and resources are devoted to providing services for a fee credit restoration and identity theft protection services that you provide to members do not further charitable purposes helping members improve their credit and prevent identity theft does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable to pay for your services therefore your services are the credit restoration and identity theft protection services you provide to individuals do not further charitable purposes you indicated that the services are open to anyone you charge fees for the all of your services you do not waive your fees for those clients who cannot afford not directed exclusively to low-income individuals accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed primarily providing services for a fee ordinarily does not further charitable purposes solution plus supra thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code you have a substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization has a substantial nonexempt commercial purpose see eg b s w group supra easter house supra airlie supra living faith supra generally the factors proffered by courts focus on the nature of the activities and how an organization conducts its business your activities consist exclusively of providing services to clients for a fee to anyone who can afford to pay your fee your activities do not further an exempt_purpose but rather a substantial nonexempt commercial purpose the fees do not entitle your clients to any educational programs or services beyond an e-book and some literature regarding credit-related topics helping members remove bad negative credit outdated credit inaccurate credit obsolete credit erroneous credit or incomplete credit from the client's credit report or otherwise upgrade the credit report under the law serves a letter cg commercial purpose this is evidenced by the fact that your literature compares your services fees to those of similar for-profit service providers providing the same services as those provided by a for-profit also demonstrates that you are operating like a commercial organization seeking to maximize profits a charitable or educational_organization seeking to serve the public thus similar to the organization in easter house supra the profit-making fee structure of your consulting services overshadows any of your other purposes rather than a you structure operate for further demonstrates that not have a substantive plan to your finance substantial nonexempt commercial purpose you indicated that you will operate solely based upon the receipt of fees for services you do not fundraise or solicit donations and grants you do the future accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra that received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way only an incidental amount of their revenue was from fees your operations are financed entirely by fees earned from providing services to clients receiving support primarily from fees for services is indicative of a commercial purpose easter house supra solicit grants or donations in like the organizations in easter house supra airlie supra and living faith supra you are in direct competition with commercial businesses because you conduct activities generally conducted for a commercial firm as indicated in your promotional materials you conduct many of your activities in the same manner as commercial enterprises accordingly your activities evidence a substantial commercial purpose fact you conduct the same activities profit as in a more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations and better business bureau of washington d c supra therefore you are not operated for an exempt_purpose private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations the credit restoration services you provide to clients substantially benefit the for-profit corporations referring clients to you providing credit restoration services to individuals who have been denied credit when attempting to purchase a car or a home facilitates new clients for the companies making the referrals therefore you have not demonstrated that your operations serve a public rather than a private interest as’ required by sec_1_501_c_3_-1 letter cg conclusion based on the facts and information provided you do not meet the organizational or operational tests as your activities are neither educational or charitable you are organized and operated for commercial purposes any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you are serving public rather than private purposes therefore you are not described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct that an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_13 letter cg power of attomey and declaration of representative if you have not already for more information about representation see publication practice done so before the irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse action determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely holly o paz director exempt_organizations rulings and agreements letter cg
